ICJ_143_JurisdictionalImmunities2008_DEU_ITA_2012-02-03_JUD_01_ME_05_EN.txt.                      291




                                   DISSENTING OPINION OF JUDGE YUSUF



                        The key question in these proceedings was whether Italian courts violated the
                     jurisdictional immunity of Germany — The Italian courts set aside the immunity
                     of Germany with respect to claims for reparation of serious humanitarian law vio‑
                     lations in the absence of other remedial avenues — The Court failed to adequately
                     address this core issue — The Court instead focused on the extent of immunity for
                     acts jure imperii when committed by armed forces during armed conflict and the
                     strength of jus cogens norms — The Court’s analysis does not adequately address
                     the real-life situation of the victims of Nazi atrocities without other means of
                     redress — Immunity should not be used as a screen where no other remedial ave‑
                     nues are available — The victims’ petition to Italian domestic courts was a last
                     attempt to obtain reparation — Immunity is not an immutable value in interna‑
                     tional law — The scope of immunity has been contracting over the past century as
                     the international legal system shifted from a State-centred model to one that also
                     protects the rights of human beings — It is as full of holes as Swiss cheese —
                     There is considerable divergence in the extent and scope of immunity in State prac‑
                     tice — Uncertainties on customary rules cannot be resolved by a formalistic exer‑
                     cise of surveying divergent judicial decisions — Customary international law is not
                     a question of relative numbers — Consideration must be given to the circumstances
                     and nature of each case and the factors underlying it — Resort may also be had to
                     the general principles underlying human rights and humanitarian law — A balance
                     must be sought between the function of immunity and the realization of fundamen‑
                     tal human rights and humanitarian law — There should be a proportionality and
                     legitimacy assessment with respect to granting immunity when the customary rules
                     are found to be fragmentary or unsettled — The evolution of the law on immunity
                     has often occurred through isolated domestic court decisions that gradually become
                     mainstream — Assertion of jurisdiction by domestic courts crystallizes an emerg‑
                     ing exception to State immunity — Domestic courts cannot set aside immunity
                     every time there is a claim for reparation for violations of international humanitar‑
                     ian law or human rights — In exceptional circumstances, assertion of jurisdiction
                     where there is no other remedial avenue contributes to a better observance of inter‑
                     national humanitarian law without unjustifiably indenting immunity.




                                                     I. Introduction

                       1. I am regrettably unable to concur with the Court’s majority in find-
                     ing that :
                           “[t]he Italian Republic has violated its obligation to respect the immu-
                           nity which the Federal Republic of Germany enjoys under interna-

                     196




6 CIJ1031.indb 388                                                                                           22/11/13 12:25

                     292 	 jurisdictional immunities of the state (diss. op. yusuf)

                           tional law by allowing civil claims to be brought against it based on
                           violations of international humanitarian law committed by the Ger-
                           man Reich between 1943 and 1945”.
                        2. I am also in disagreement with the reasoning and consideration on
                     which this finding is based.
                        3. My disagreements relate in particular to the marginal way in which
                     the core issues in dispute between the Parties have been dealt with in the
                     Judgment ; the lack of an adequate analysis of the obligation to make
                     reparations for violations of international humanitarian law (herein­
                     after IHL), which is intimately linked to the denial of State immunity in the
                     dispute before the Court ; the reasoning and conclusions of the majority
                     on the scope and extent of State immunity in international law and the
                     derogations that may be made from it ; and the approach adopted in the
                     Judgment towards the role of domestic courts in the identification and
                     evolution of international customary norms, particularly in the area of
                     State immunity.
                        I will elaborate my views on these matters below.


                                       II. The Core Issues before the Court

                        4. The jurisdictional immunity of foreign States before national courts
                     in cases concerning serious violations of human rights or humanitarian
                     law has been extensively debated in recent years in scholarly literature
                     and has given rise to conflicting judicial decisions by courts of various
                     jurisdictions. The core issues before the Court in these proceedings are
                     however of a much more limited and narrower scope. They concern deci-
                     sions by Italian courts to set aside Germany’s immunity in proceedings
                     regarding claims for reparation arising out of acts committed by the
                     Third Reich in the period 1943‑1945 whose illegality has been admitted
                     by Germany.

                         5. The claims before the Italian courts concerned certain categories of
                     victims (for a description of these categories, see paragraph 52 of the Judg-
                     ment) to whom Germany allegedly failed to pay compensation, thus leaving
                     them without other means of redress for the harm suffered. The Court had
                     therefore to determine whether the refusal of Italian courts to grant jurisdic-
                     tional immunity to Germany with respect to claims of victims of Nazi crimes
                     in search of redress and reparation constitutes an internationally wrongful
                     act, in the absence of other remedial avenues. The Court’s answer to this
                     question is positive, and I disagree with it. But my disagreement concerns
                     also the approach adopted by the Court to reach this conclusion.
                         6. The Court recognizes that it has jurisdiction to determine whether Ger-
                     many’s failure to pay compensation to those categories of victims, whose
                     illegal treatment by the Third Reich has been admitted by Germany, is capa-
                     ble of having an effect on the existence and scope of Germany’s jurisdictional

                     197




6 CIJ1031.indb 390                                                                                     22/11/13 12:25

                     293 	 jurisdictional immunities of the state (diss. op. yusuf)

                     immunity before Italian courts, and consequently whether the Italian courts
                     were legally justified, under these specific circumstances, to deny immunity
                     to Germany (Judgment, para. 50). The Court, however, in its consideration
                     of the merits, limits its examination, almost entirely, to the issue of
                     “whether . . . immunity is applicable to acts committed by the armed forces
                     of a State . . . in the course of conducting an armed conflict” (ibid., para. 61).
                        7. This formulation of the core issues is, in my view, too abstract and
                     formalistic as compared to the real life situation of the victims of Nazi
                     atrocities who, for the lack of any alternative means of redress, had to
                     submit their claims for reparation to Italian courts. The dispute before
                     the Court is not about the general applicability of immunity to unlawful
                     acts committed by the armed forces of a State in a situation of armed
                     conflict. This is a very broad subject which is best left for academic
                     papers and scholarly discussions. The dispute in this case is about the
                     decisions of Italian courts to set aside the jurisdictional immunity of Ger-
                     many to allow certain categories of Italian victims, who were unable to
                     obtain effective reparations for crimes committed by the Third Reich and
                     admitted by Germany, to have an alternative means of redress.

                        8. Italy has repeatedly emphasized this point both in its written submis-
                     sions (Counter‑Memorial of Italy, pp. 87‑122 ; and Rejoinder of Italy,
                     pp. 11‑26) and during the oral proceedings (CR 2011/18, para. 11 ;
                     CR 2011/21, paras. 4-12 ; CR 2011/21, p. 17, paras. 1-37). Germany has also
                     abundantly responded to it (CR 2011/17, paras. 14-42 ; CR 2011/20, p. 30,
                     paras. 11-36). The Court should have therefore adequately addressed it.
                        9. Unfortunately, as a result of the above-mentioned approach by the
                     Court, the centrality to the dispute between the Parties of the link between
                     the lack of reparations and the denial of immunity by the Italian courts in
                     order to provide an alternative means of redress to the victims, has been
                     substantially overlooked, if not completely sidelined, in the Judgment.
                     The only exception is a short section (Judgment, paras. 98-104), which
                     deals with the “last resort” argument put forward by Italy with regard to
                     the lack of reparations for certain categories of victims.
                        10. In that section, the Court notes that
                           “Germany decided to deny compensation to a group of victims on
                           the ground that they had been entitled to a status which, at the rele-
                           vant time, Germany had refused to recognize, particularly since those
                           victims had thereby been denied the legal protection to which that
                           status entitled them” (ibid., para. 99).
                     However, instead of assessing the impact that this failure to make repara-
                     tions — and the absence of alternative means of redress — could have on
                     the granting or denial of State immunity to Germany in the courts of the
                     forum State under international law, the Court limits itself to state that
                     “the Court considers that it is a matter of surprise — and regret — that
                     Germany decided to deny compensation . . .” (ibid.). It bears to be recalled
                     in this connection that disputes between States are not submitted to an

                     198




6 CIJ1031.indb 392                                                                                        22/11/13 12:25

                     294 	 jurisdictional immunities of the state (diss. op. yusuf)

                     international adjudicatory body, and particularly to the principal judicial
                     organ of the United Nations, for expressions of surprise and regret, but for
                     their appropriate settlement on the basis of international law.
                        11. On the other hand, I agree with the Court’s statement that : “the
                     Court is not unaware that the immunity from jurisdiction of Germany in
                     accordance with international law may preclude judicial redress for the
                     Italian nationals concerned” (Judgment, para. 104). Nevertheless, the
                     Court should have, in my view, drawn some legal conclusions from this
                     statement, particularly with respect to the legality or illegality of the deci-
                     sions of the Italian courts in this specific context. Instead, the Court goes
                     on to state that the claims of the Italian military internees (IMIs), together
                     with other claims of Italian nationals, “could be the subject of further
                     negotiation involving the two States concerned, with a view to resolving
                     the issue” (ibid.) ; thus, suggesting a diplomatic approach, rather than a
                     legal determination by the Court itself, to some of the core issues of the
                     dispute submitted to it for adjudication.


                                    III. The Obligation to Make Reparations
                                              for Violations of IHL

                       12. In view of the direct bearing that the lack of reparations for IHL
                     violations by the Third Reich had on the refusal by Italian courts to grant
                     immunity to Germany, I find it also regrettable that the Court, despite
                     recognizing this close relationship, has not considered it necessary to
                     examine, at least in a general manner, the obligation to make reparations
                     for violations of IHL in international law.
                       13. The obligation to make reparations for damages suffered as a result
                     of breaches of humanitarian law is enshrined in Article 3 of the 1907
                     Hague Convention IV which provides that :
                           “[a] belligerent party which violates the provisions of the said Regu-
                           lations shall, if the case demands, be liable to pay compensation. It
                           shall be responsible for all acts forming part of its armed forces.”
                        14. A similar provision is to be found in Article 91 of the Additional Pro-
                     tocol I of 1977 to the Geneva Conventions of 1949 (hereinafter “Proto-
                     col I”). These provisions do not indicate whether the beneficiaries of such
                     compensation are individuals or States. It can, however, be said that they
                     clearly establish the existence of an obligation under international law to
                     pay compensation and make reparations for violations of humanitarian law.
                        15. It is only in the past two decades or so that one may find examples
                     of individual claimants seeking compensation for damages suffered as a
                     result of violations of humanitarian law. Such examples include the claims
                     brought before Japanese courts in the 1990s on behalf of the victims of
                     IHL violations during the Second World War including slave labourers,
                     comfort women, and torture victims ; or the legal suits brought before
                     United States courts by the Holocaust Restitution Movement against Ger-

                     199




6 CIJ1031.indb 394                                                                                     22/11/13 12:25

                     295 	 jurisdictional immunities of the state (diss. op. yusuf)

                     many on behalf of wartime “labour slaves”, which have now been settled
                     by Germany ; the Distomo case brought by the relations of the victims of a
                     massacre by the Nazi armed forces before Greek courts against Germany
                     in 1995 ; and the Ferrini case brought against Germany before Italian
                     courts by Mr. Luigi Ferrini, an Italian national who had been arrested in
                     August 1944, and deported to Germany, where he was detained and forced
                     to work in a munitions factory until the end of the war.



                        16. Historically, there is ample evidence that compensation for such
                     breaches was for a long period of time handled at the inter-State level
                     either through peace treaties or through settlement agreements. More
                     recently, other mechanisms have been used such as the Iraq Compensa-
                     tion Commission established by the United Nations Security Council and
                     the Eritrea‑Ethiopia Claims Commission created through a bilateral
                     agreement. This does not however mean that individuals are not or were
                     not intended to be the ultimate beneficiaries of such mechanisms ; or that
                     they do not possess the right to make claims for compensation. It only
                     indicates that the national State of the victims receives a lump sum to be
                     distributed to the victims of such breaches. Such arrangements appear to
                     have been resorted to for policy or practical reasons aimed at avoiding
                     the prospect of innumerable private suits, or a delay in the conclusion of
                     peace treaties and the resumption of normal relations between formerly
                     belligerent States.

                        17. What is at issue here is the question of State responsibility. If
                     crimes are committed by the agents of a State during an armed conflict,
                     such a State has to assume responsibility for the unlawful acts of its
                     agents, and to provide reparation to the victims. Such reparation is most
                     often made through inter-State mechanisms, or through special funds set
                     up by the State responsible for the violation. But, the law of State respon-
                     sibility does not rule out the possibility that rights may accrue to indi-
                     viduals as a result of a wrongful act committed by a State. As a matter
                     of fact, it is stated in Article 33, paragraph 2, of the ILC Articles on the
                     Responsibility of States for internationally wrongful acts, that : “This
                     Part is without prejudice to any right, arising from the international
                     responsibility of a State, which may accrue directly to any person or
                     entity other than the State.”
                        18. Moreover, the ILC commentary clearly states that there are
                     cases where individuals are the holders of the rights resulting from inter-
                     national rules regarding State responsibility. This is the case, in my view,
                     not only in human rights treaties, but also in humanitarian law conven-
                     tions. Article 3 of Hague Convention IV and Article 91 of Protocol I
                     are good examples of such rules, particularly when interpreted in light of
                     the recent evolution of international law in the area of human rights and
                     humanitarian law. The International Committee of the Red Cross

                     200




6 CIJ1031.indb 396                                                                                  22/11/13 12:25

                     296 	 jurisdictional immunities of the state (diss. op. yusuf)

                     c­ommentary to Article 91, Protocol I, appears to recognize this evolu-
                      tion :

                             “Those entitled to compensation will normally be Parties to the
                           conflict or their nationals, though in exceptional cases they may also
                           be neutral countries, in the case of violation of the rules on neutrality
                           or of unlawful conduct with respect to neutral nationals in the terri-
                           tory of a Party to the conflict . . . However, since 1945 a tendency has
                           emerged to recognize the exercise of rights by individuals.” (See
                           ICRC, www.icrc.org/ihl.nsf/COM/470-750117, paras. 3656 and 3657.)
                        19. It may therefore be stated that Article 3 of the Hague Conven-
                     tion IV — or for that matter, Article 91 of Protocol I — does not exclude
                     the right of individuals to make claims for compensation for damages
                     arising from breaches of IHL, despite the fact that the practice of States
                     has been for a very long time to establish bilateral mechanisms through
                     peace treaties and other agreements, and to have the issue of compensa-
                     tion handled by the State whose nationals have suffered damage as a
                     result of such breaches.
                        20. The question, however, arises as to what happens in case some of
                     the victims of IHL violations, for which responsibility has been recog-
                     nized by the foreign State, are not covered through such schemes, and
                     consequently are deprived of the possibility of being beneficiaries of the
                     right to receive compensation for such breaches. Should such a State be
                     allowed to use immunity before domestic courts as a screen against the
                     obligation to make reparations, particularly when resort to such courts
                     may be the only means of redress available to the victims ? This is in my
                     view the fundamental issue that the Court should have examined in this
                     case.


                                 IV. Assessment of the Scope of State Immunity
                             and Its Possible Conflict with Claims for Reparations

                        21. My disagreement with the Court also extends to the approach and
                     reasoning of the majority, which I find unpersuasive, on the scope and
                     extent of the jurisdictional immunity of States under international law, as
                     well as its exceptions and derogations. It is true that State immunity is a
                     rule of customary international law, and not merely a matter of comity,
                     although some legal scholars consider it only as an exception to the prin-
                     ciple of territorial sovereignty and jurisdiction of States (see, for example,
                     R. Higgins, “Certain Unresolved Aspects of the Law of State Immunity”,
                     29 Netherlands Yearbook of International Law (1982), pp. 265‑276). Its
                     coverage has, however, been contracting over the past century, in light of
                     the evolution of international law from a State-centred legal system to
                     one which also protects the rights of human beings vis‑à‑vis the State.


                     201




6 CIJ1031.indb 398                                                                                     22/11/13 12:25

                     297 	 jurisdictional immunities of the state (diss. op. yusuf)

                        22. The shrinking of immunity coverage has been spearheaded by the
                     decisions of domestic courts and largely prompted by the growing recog-
                     nition of the rights of individuals involved in transactions with States or
                     State-owned entities. It was indeed for the purpose of protecting the
                     rights of individuals or juridical persons vis-à-vis States that a restrictive
                     doctrine of immunities was introduced by national courts as early as the
                     nineteenth century. Similarly, the tort exception to immunity has been
                     conceived for the protection of individual rights against States.

                        23. Thus, although State immunity is important to the conduct of har-
                     monious and friendly relations between States, it is not a rule of law
                     whose coverage is well defined for all circumstances or whose consistency
                     and stability is unimpaired. There is indeed considerable divergence in the
                     manner in which the scope and extent of such immunity is interpreted
                     and applied in the practice of States, and particularly in the judicial deci-
                     sions of their courts. It is not therefore very persuasive to characterize
                     some of the exceptions to immunity as part of customary international
                     law, despite the continued existence of conflicting domestic judicial deci-
                     sions on their application, while interpreting other exceptions, similarly
                     based on divergent domestic courts’ decisions, as supporting the non-
                     existence of customary norms. This may give the impression of cherry-
                     picking, particularly where the number of cases invoked is rather limited
                     on both sides of the equation.
                        24. It may, for example, be asked whether the judicial decisions of a
                     handful of domestic courts (see paragraphs 73-74 of the Judgment) could
                     serve to substantiate the existence of customary international law based
                     on State practice which supports the proposition that :
                           “State immunity for acta jure imperii continues to extend to civil pro-
                           ceedings for acts occasioning death, personal injury or damage to
                           property committed by the armed forces and other organs of a State
                           in the conduct of armed conflict, even if the relevant acts take place
                           on the territory of the forum State” (Judgment, para. 77).

                     It could equally be asked why more weight should be attached, in terms
                     of the existence of customary law norms, to those decisions as opposed to
                     the Italian and Greek Supreme Courts’ decisions (ibid., paras. 27-36). Is
                     customary international law a question of relative numbers ?

                        Would it not have been more appropriate to recognize, in light of con-
                     flicting judicial decisions and other practices of States, that customary
                     international law in this area remains fragmentary and unsettled ?
                        25. It should be recalled that even the traditional distinction between
                     jure gestionis and jure imperii, which is often used for practical purposes to
                     group together certain exceptions, depending on the nature of the acts
                     involved, is far from being universally applied in a uniform manner, since the
                     categorization of certain acts under one class of acts or the other still remains

                     202




6 CIJ1031.indb 400                                                                                       22/11/13 12:25

                     298 	 jurisdictional immunities of the state (diss. op. yusuf)

                     a matter of controversy among States and national courts. Moreover, the
                     definition of the basic concept underlying the distinction, namely commercial
                     transactions, remains elusive. In the meantime, the exceptions and deroga-
                     tions to which State immunity is subject keep growing all the time.
                        26. State immunity is, as a matter of fact, as full of holes as Swiss
                     cheese. Thus, to the extent that customary norms of international law are
                     to be found in the practice and opinio juris of States, such practice clearly
                     attests to the fact that the scope and extent of State immunity, particu-
                     larly in the area of violations of human rights and humanitarian law,
                     which is currently characterized by conflicting decisions of national courts
                     in its interpretation and application, remains an uncertain and unsettled
                     area of international custom, whose contours are ill-defined.
                        27. These uncertainties cannot adequately be resolved, in my view,
                     through a formalistic exercise of surveying conflicting judicial decisions of
                     domestic courts, which remain sparse as regards human rights and
                     humanitarian law violations arising from armed conflict (or the lack of
                     reparations for such violations), and counting those in favour of applying
                     immunity and those against it. Such a process is unlikely to yield very
                     useful results or to contribute to the clarification of the law in this field.
                     Moreover, State immunity from jurisdiction cannot be interpreted in an
                     abstract manner or applied in a vacuum. The specific features and cir-
                     cumstances of each case, and the factors underlying it, have to be fully
                     taken into account. In the present case, it is claims for reparations for
                     unlawful acts admitted by the responsible State that are at issue, where no
                     alternative means of redress appear to be available. This is the reason
                     why this case is rather unusual, as recognized in the Judgment (para. 60).
                     


                        28. When jurisdictional immunities come into conflict with fundamen-
                     tal rights consecrated under human rights or humanitarian law, for which
                     a forum State has an obligation to secure and enforce in its territory, and
                     whose realization reflects basic values of the international community, it
                     is much more appropriate to have regard to the manner in which, under
                     contemporary international law, “[a] balance . . . must be struck between
                     two sets of functions which are both valued by the international commu-
                     nity” (see Arrest Warrant of 11 April 2000 (Democratic Republic of the
                     Congo v. Belgium), Judgment, I.C.J. Reports 2002, joint separate opinion
                     of Judges Higgins, Kooijmans, and Buergenthal, p. 85, para. 75). In
                     today’s world, the use of State immunity to obstruct the right of access to
                     justice and the right to an effective remedy may be seen as a misuse of
                     such immunity.
                        29. Such a balance has to be sought between the intrinsic functions
                     and purposes of immunity, and the protection and realization of funda-
                     mental human rights and humanitarian law principles. The European
                     Court of Human Rights (ECHR) recognized the necessity of balancing
                     the granting of immunity (in the case of international organizations) with

                     203




6 CIJ1031.indb 402                                                                                    22/11/13 12:25

                     299 	 jurisdictional immunities of the state (diss. op. yusuf)

                     the right of access to courts and the right to an effective remedy in Waite
                     and Kennedy v. Germany and Beer and Regan v. Germany by underlining
                     that :

                              “For the Court, a material factor in determining whether granting
                           ESA (the European Space Agency) immunity from German jurisdic-
                           tion is permissible under the Convention is whether the applicants
                           had available to them reasonable alternative means to protect effec-
                           tively their rights under the Convention.” (ECHR, Waite and
                           ­Kennedy v. Germany (application No. 26083/94, judgment of
                            18 ­February 1999, para. 68) ; and ECHR, Beer and Regan v. Germany
                           (application No. 28934/95, judgment of 18 February 1999, para. 58).)
                        30. The assessment of whether, in the present case, immunity should
                     have been granted or could have been denied under international law by
                     the Italian courts cannot exclude, in my view, the application of the gen-
                     eral principles underlying human rights and humanitarian law and
                     embodying basic rights such as the right to an effective remedy, the right
                     to compensation for damages suffered as a result of breaches of humani-
                     tarian law, and the right to protection from denial of justice, which are
                     directly relevant to the particular circumstances of the claims submitted
                     to those courts. Nor can the law of State immunity, as raised by the cases
                     before the Italian courts, be interpreted in a way which conflicts with the
                     realization of those rights in the context of contemporary international
                     law. Even more importantly, recourse should be had to those principles,
                     and to an assessment of the proportionality and legitimacy of purpose of
                     granting immunity, when the rules on State immunity or the exceptions to
                     it are either fragmentary or unsettled, such as in the case of human rights
                     or humanitarian law violations for which appropriate reparations have
                     not been made.


                       31. Such principles include those proclaimed by the United Nations
                     General Assembly as “Basic Principles and Guidelines on the Right to a
                     Remedy and Reparation for Victims of Gross Violations of International
                     Human Rights Law and Serious Violations of International Humanitar-
                     ian Law” (resolution 60/147 of 16 December 2005) according to which :

                             “11. Remedies for gross violations of international human rights
                           law and serious violations of international humanitarian law include
                           the victim’s right to the following as provided for under international
                           law :
                           (a) Equal and effective access to justice ;
                           (b) Adequate, effective and prompt reparation for harm suffered ;
                           (c) Access to relevant information concerning violations and repara-
                               tion mechanisms.”

                     204




6 CIJ1031.indb 404                                                                                   22/11/13 12:25

                     300 	 jurisdictional immunities of the state (diss. op. yusuf)

                     The UN basic principles further provide that :
                           “12. A victim of a gross violation of international humanitarian
                           law . . . shall have equal access to an effective judicial remedy as pro-
                           vided for under international law.”
                       32. In explaining the provisions of the General Assembly resolution,
                     the United Nations Special Rapporteur Theo van Boven noted that :

                              “From the outset the Principles and Guidelines were based on the
                           law of State responsibility . . . It was argued, however, by some Gov-
                           ernments that the Articles on State responsibility were drawn up with
                           inter‑State relations in mind and would not per se apply to relations
                           between States and individuals. This argument was countered in that
                           it ignored the historic evolution since the Second World War of
                           human rights having become an integral and dynamic part of inter-
                           national law as endorsed by numerous widely ratified international
                           human rights treaties. It was also said to ignore that the duty of
                           affording remedies for governmental misconduct was so widely
                           acknowledged that the right to an effective remedy for violations of
                           human rights and a fortiori of gross human rights violations, may be
                           regarded as forming part of customary international law.” (Theo van
                           Boven, The United Nations Basic Principles and Guidelines on the
                           Right to a Remedy and Reparation for Victims of Gross Violations of
                           International Human Rights Law and Serious Violations of Interna‑
                           tional Humanitarian Law, United Nations Audiovisual Library of
                           International Law, pp. 1‑2.)




                       33. Similarly, the Report of the United Nations Commission on Dar-
                     fur states that :
                           “at present, whenever a gross breach of human rights is committed
                           which also amounts to an international crime, customary interna-
                           tional law not only provides for the criminal liability of the individu-
                           als who have committed that breach, but also imposes an obligation
                           on the States of which the perpetrators are nationals, or for which
                           they acted as de jure or de facto organs, to make reparations (includ-
                           ing compensation) for the damage done” (Report of the International
                           Commission of Enquiry on Darfur, 25 January 2005, paras. 598‑599).
                       34. Among the three categories of Italian victims of unlawful acts com-
                     mitted by the Nazi régime mentioned in paragraph 52 of the Judgment,
                     the Court highlights in particular the plight of the Italian military intern-
                     ees (IMIs) who were excluded by Germany from eligibility for reparations
                     on the ground that prisoners of war were not entitled to compensation for

                     205




6 CIJ1031.indb 406                                                                                     22/11/13 12:25

                     301 	 jurisdictional immunities of the state (diss. op. yusuf)

                     forced labour, although they were, as a matter fact, denied treatment as
                     prisoners of war by the Nazi authorities. Having determined that at least
                     this category of victims had no possibility of receiving compensation from
                     Germany through other mechanisms such as inter‑State agreements or
                     the national legislation of Germany, the Court, should have, in my view,
                     conducted an assessment of whether by granting immunity to Germany
                     the Italian courts would have impaired the IMIs’ right to reparation, or
                     their access to justice, or their right to an effective remedy for the dam-
                     ages suffered.
                        35. Immunity is not an immutable value in international law. Its
                     adjustability to the evolution of the international society, and its flexibil-
                     ity, are evidenced by the number of exceptions built gradually into it over
                     the past century, most of which reflect the growing normative weight
                     attached to the protection of the rights of the individual against the State,
                     be that as a private party to commercial transactions with the State or as
                     a victim of tortious acts by State officials. This is not to say that the
                     importance of immunity to the stability of relations among States or to
                     the orderly allocation and exercise of jurisdiction in proceedings concern-
                     ing States has been weakened. Immunity continues to perform those
                     functions, despite the growing number of exceptions.

                       36. The granting or denial of immunity by domestic courts, in cases
                     involving claims arising from international crimes where the law of State
                     immunity, and exceptions thereto, is still uncertain or unsettled, requires
                     a contextual assessment not only to ensure the proper characterization of
                     the nature of the claims involved, but also to review the effect that such a
                     decision may have on other normative values to which the international
                     community attaches similar importance. It is indeed widely recognized in
                     the jurisprudence of domestic courts that, before ruling on the existence
                     of immunity as a right of the foreign State, a review of the underlying
                     factors of the case has to be conducted to determine whether or not an
                     exception applies (see, for example, Conrades v. United Kingdom (1981),
                     65 ILR 205 (Hanover Labour Court) ; Farouk Abdul Aziz v. Yemen (2005)
                     the Court of Appeal (Civil Division) of England, [2005] EWCA civ 745,
                     paras. 61-62 ; Supreme Court of Canada, Kuwait Airways Corp. v. Iraq,
                     2010 SCC 40, [2010] 2 SCR 571, para. 33). In this context, the Cour de
                     cassation in France declared, in the Bucheron case, that :


                           “whereas the jurisdictional immunity of foreign States, while auto-
                           matic, is only relative and admits some exceptions ; whereas, there-
                           fore, the court before which it is invoked must assess its validity in
                           the light of the merits of the case, in order to determine whether or
                           not there is cause to uphold the special motion to dismiss”
                           (No. 02‑45961, 16 December 2003, Bull. civ., 2003, No. 258, p. 206).
                           [Translation by the Registry.]

                     206




6 CIJ1031.indb 408                                                                                    22/11/13 12:25

                     302 	 jurisdictional immunities of the state (diss. op. yusuf)

                       37. Thus, the preliminary nature of immunity from jurisdiction does
                     not preclude national courts, in this case the Italian courts, from assessing
                     the context in which the claim has been made to ensure a proper legal
                     characterization of the acts for which immunity is claimed, and where
                     necessary, to balance the different factors underlying the case to deter-
                     mine whether the court has jurisdiction.

                       38. In the present case, Germany’s arguments revolved around the idea
                     that there is no relevant limitation on the immunity to which a State is
                     entitled in respect of acta jure imperii in the sense that :
                           “[n]o general practice, supported by opinio juris, exists as to any
                           enlargement of the derogation from the principle of State immunity
                           in respect of violations of humanitarian law committed by military
                           forces during an armed conflict” (Memorial of Germany, para. 55).
                     According to Germany,
                           “[t]he practice regarding the settlement of war claims is very consist-
                           ent. Such claims are generally settled under international treaties in
                           the relationship between the States concerned. Specifically with regard
                           to all the claims resulting from World War II, this traditional course
                           was followed.” (Ibid.)

                       39. Italy, on the other hand, maintained that :
                              “The ongoing German denial of appropriate and effective repara-
                           tion to a large number of Italian victims of IHL committed by Ger-
                           man authorities during the final part of the Second World War, as
                           recognized and renewed by Germany through the 1961 Agreements
                           as well as subsequent unilateral measures, needed to be addressed.”
                           (Counter‑Memorial of Italy, para. 6.15.)

                     In the view of the Italian side :
                              “Italian judges, facing such a blatant and long-lasting denial of
                           reparation in violation of all relevant rules of international law, could
                           not simply turn down victims’ claims by recognizing the principle of
                           State immunity. Clearly, the judges had the feeling that by applying
                           a purely procedural principle in the face of the gravity of crimes for
                           which no reparation has yet been made, they would create a typical
                           situation of denial of justice. Had Italian courts granted immunity
                           they would have put a full stop to the entire question of reparation
                           to thousands of victims. They would have effectively denied any pos-
                           sibility for these claims to achieve any objective. On the contrary, they
                           had very serious justifications for setting aside the immunity of Ger-
                           many and verifying whether the claims were substantiated on the
                           merits.” (Ibid., para. 6.16.)


                     207




6 CIJ1031.indb 410                                                                                     22/11/13 12:25

                     303 	 jurisdictional immunities of the state (diss. op. yusuf)

                        40. The issue of the possible conflict between State immunity and repa-
                     rations arising from violations of humanitarian law has recently been
                     dealt with in a report and a resolution of the Institut de droit interna-
                     tional. In introducing the report, which was titled “The Fundamental
                     Rights of the Person and the Immunity from Jurisdiction of States” to the
                     Naples Session of the Institut in 2009, Lady Fox stated that

                           “a further difficulty arose as regards State immunity, namely whether
                           it was illogical and possibly morally unjustifiable that an individual
                           official might currently be subject to criminal persecution in national
                           courts but that the State which ordered the acts might be sheltered
                           by immunity from civil proceedings for reparation for the conse-
                           quences of such crimes” (Annuaire de l’Institut de droit international,
                           session de Naples, Vol. 73, p. 110).

                         41. In its resolution on the report presented by Lady Fox, the Institut
                     considered among other things, “the underlying conflict between
                     ­immunity from jurisdiction of States and their agents, and claims arising
                      from international crimes” and made two statements which are relevant to
                      the issues in dispute before the Court. First, it is recognized, in a preambu-
                      lar paragraph, that “the removal of immunity from proceedings in
                      nation­al courts is one way by which effective reparation for the commis-
                      sion of international crimes may be achieved”. Secondly, it is stated in para­
                      graph 2, of Article II, on Principles that : “Immunities should not
                      consti­tute an obstacle to the appropriate reparation to which victims of
                      crimes addressed by this resolution are entitled.” (Ibid., pp. 228‑230.)


                        42. I believe that these statements reflect the current state of interna-
                     tional law as regards the relationship between State immunity and claims
                     for reparations arising from unlawful acts committed in the course of an
                     armed conflict, particularly in exceptional circumstances such as those
                     faced by the Italian victims of atrocities committed by the Third Reich
                     during the Second World War where no other means of redress appear to
                     be available. The statements cannot be taken to mean, in my view, that
                     immunity should be set aside whenever claims for reparation of crimes
                     committed by the agents of a foreign State are submitted to domestic
                     courts. They rather indicate the necessity of appropriate and effective
                     reparations to victims of crimes, and that immunity should not be an
                     obstacle to such reparation in those exceptional circumstances where no
                     other means of redress is available. This is a very limited exception to
                     immunity bounded by the special circumstances arising from the lack of
                     other remedial avenues for the victims. The manner in which these con-
                     siderations could be applied to the present case is discussed in para-
                     graphs 49‑54 below.


                     208




6 CIJ1031.indb 412                                                                                     22/11/13 12:25

                     304 	 jurisdictional immunities of the state (diss. op. yusuf)

                             V. Domestic Courts, State Immunity and the Right
                        to Reparation for Violations of International Humanitarian
                                    Law Committed in the Forum State

                        43. The law relating to State immunity has historically evolved through
                     the decisions of domestic courts. It is in such domestic courts that the
                     nature and scope of State immunity has most often been determined and
                     developed over the ages. It is to them that we owe the distinction between
                     jure gestionis and jure imperii as well as other derogations and exceptions
                     to State immunity. Divergences and conflicts in the interpretation and
                     application of the law to specific circumstances are bound to arise in such
                     a diversified setting. It is not therefore surprising that many aspects of
                     these exceptions and derogations remain unsettled.

                        44. The decisions of the Italian courts, as well as the Distomo decision
                     in Greece, may be viewed as part of a broader evolutionary process, in
                     the context of judicial decisions by domestic courts, which has given rise
                     to a number of exceptions to the jurisdictional immunity of States, such
                     as the tort exception, the employment exception and the intellectual prop-
                     erty exception. The question of course may be asked whether any of these
                     exceptions should have been considered as violations of international law
                     when they were first established by one or two national courts, given the
                     unsettled nature of the scope and extent of State immunity in customary
                     international law at the time of the decision.


                       45. In this connection, it is of particular interest that the Court refers
                     approvingly to the 1961 judgment of the Supreme Court of Austria in
                     Holubek v. Government of the United States of America (ILR, Vol. 40, 1962,
                     p. 73), which may have been one of the first decisions to recognize the
                     notion of tort exception to State immunity. One could perhaps try to
                     imagine the fate of this important exception, which is now widely applied
                     and has been codified into all the existing conventions on State immunity,
                     had the Austrian judgment been found to be in violation of the law of
                     State immunity by an international judicial body in the mid-sixties. A
                     nascent norm, which has come to reflect a widely held opinio juris and
                     State practice, would have been undoubtedly nipped in the bud.

                       46. As Lord Denning commented with respect to the exception of
                     acta jure gestionis : “Whenever a change is made, someone some time has
                     to make the first move. One country alone may start the process. Others
                     may follow. At first a trickle, then a stream, last a flood.” (Quoted in
                     Brohmer, State Immunity and the Violation of Human Rights, 1997, p. 20,
                     note 85.)
                       47. Certain rules of international law may remain in a grey zone, and
                     their existence may be debated in legal scholarship, until such time as a
                     court of law — in the case of State immunities, a domestic court of law —

                     209




6 CIJ1031.indb 414                                                                                  22/11/13 12:25

                     305 	 jurisdictional immunities of the state (diss. op. yusuf)

                     clarifies their status and establishes their legal quality. This has happened
                     many times with respect to the exceptions and derogations to State immu-
                     nity. It is not indeed through diplomatic exchanges, or through the
                     ­conclusion of conventions, or even through the pronouncements of inter-
                      national judicial or arbitral bodies that the exceptions and derogations to
                      State immunity have developed. It has most often occurred through sin-
                      gle, and sometimes isolated, domestic court decisions, which gradually
                      turned mainstream.
                         48. Thus, in the area of State immunity it is not to be excluded that
                      such domestic courts may be performing a law-development function,
                      even when their decisions are not yet shared by other jurisdictions or are
                      considered, at first sight, not to conform to what may have hitherto been
                      viewed as State practice. The Court itself appears to recognize the poten-
                      tial of domestic courts for further development of the law of immunity
                      through its references to certain judicial decisions which were the first to
                      formulate some of the derogations and exceptions to State immunity.

                        49. In his report to the Institut de droit international on “The Activi-
                     ties of National Judges and the International Relations of Their State”,
                     Professor Benedetto Conforti stated the following :
                             “In Articles 4-7 of the draft resolution, the independence of natio-
                           nal courts . . . is considered in relation to the various sources of inter-
                           national law. Beginning with customary law, it does not seem that
                           there has ever been any doubt that national courts, when they are
                           called upon to apply a customary rule, are fully independent with
                           respect to its ascertainment. There are, however, at least two aspects
                           of such ascertainment which have a rather problematic nature : one
                           concerns the court’s participation in the formation and modification
                           of customary law . . .
                             As far as the first aspect is concerned, we can say, in keeping with
                           the main trend in domestic case law, that the courts are able to review
                           whether a customary rule corresponds to the exigencies of equity and
                           justice, and if it does not, to refuse to apply it, provided that such
                           course of action has a basis in State practice, even if it is still frag-
                           mentary and at a formative stage.”

                     He then added :
                             “To conclude on this point, we can say that the judge may refuse
                           to apply an international customary norm or consider it wholly or in
                           part modified if he ascertains the existence of an opinio necessitates in
                           this sense, and if the extinction of the norm or the formation of a
                           new norm has its basis in an international and/or domestic practice,
                           even if such practice is fragmentary.” (Provisional Report, Part 2 —
                           Judicial Independence and the Sources of International Law, pp. 386-
                           387.)

                     210




6 CIJ1031.indb 416                                                                                       22/11/13 12:25

                     306 	 jurisdictional immunities of the state (diss. op. yusuf)

                        50. Both the rules on State immunity and the entitlement of individu-
                     als to reparations following the commission by State agents of interna-
                     tional crimes are undergoing transformation. The Institut de droit
                     international recognized as much in its above-mentioned Naples resolu-
                     tion in which reference was made to “the underlying conflict between
                     immunity from jurisdiction of States and their agents and claims arising
                     from international crimes”. Such conflict did not exist in the past. It is of
                     recent origin. It has arisen as a result of a widely held view in the interna-
                     tional community (some sort of an opinio juris necessitates) according to
                     which State immunity should not be used as a screen to avoid reparations
                     to which victims of crimes are entitled. This is the situation in my view
                     with which the Italian “Corte di Cassazione” was faced in the Ferrini case
                     and in subsequent cases.
                        51. The assertion of jurisdiction by domestic courts for a failure to
                     make reparations for serious breaches of the law of armed conflict admit-
                     ted by the responsible State, particularly where no other means of redress
                     is available, could not, in my view, harm the independence or the sover-
                     eignty of another State. It simply contributes to the crystallization of an
                     emerging exception to State immunity, which is based on the principles
                     underlying human rights and humanitarian law and on the widely-held
                     opinio juris of ensuring the realization of those rights, including the right
                     to an effective remedy, in those circumstances where the victims would
                     have no other means of redress.

                        52. Recognizing that a failure to make reparations for war crimes or
                     crimes against humanity may result in non‑immunity before domestic
                     courts, particularly when no other means of redress is available, is not so
                     much about further narrowing the scope of State immunity, but about
                     bringing it in line with the growing normative weight attached by the
                     international community to the protection of human rights and humani-
                     tarian law, and the realization of the right to effective remedy for human
                     beings. It could also have a deterrent effect on the non-observance of
                     humanitarian law by States.

                        53. I am not sure that it is sufficient to state, in the context of the
                     exceptional circumstances surrounding the claims of the Italian victims
                     for reparations, that : “the fact that immunity may bar the exercise of
                     jurisdiction in a particular case does not alter the applicability of the sub-
                     stantive rules of international law” (Judgment, para. 100). A question
                     that may arise, in this context, is whether, if immunity were granted in
                     such a case, the defendant State would be under an obligation to afford
                     an alternative remedy to the victims of the breaches to which it has admit-
                     ted ? This is an important question to which an answer should have been
                     provided in the proceedings or in the Judgment. Moreover, it is doubtful
                     whether a responsibility that does not afford a means of redress or a
                     remedial context within which the claims may be settled can be of much
                     use to such victims.

                     211




6 CIJ1031.indb 418                                                                                    22/11/13 12:25

                     307 	 jurisdictional immunities of the state (diss. op. yusuf)

                        54. The above arguments do not imply that each time there is a claim
                     for reparation of breaches of international humanitarian law or human
                     rights, the domestic courts of the State where the breaches had been com-
                     mitted, are entitled to set aside the immunity of the State responsible for
                     such breaches. This may result in countless lawsuits that may overwhelm
                     both the judicial system of the State where the claims are made and the
                     governmental machinery of the responsible State. Moreover, in addition
                     to the traditional inter‑State or compensation mechanisms of the past
                     mentioned above, new practices have been developed at the international
                     level in recent years, such as the United Nations Compensation Commis-
                     sion for Iraq, instituted by the Security Council by resolution 687 (1991),
                     and the Claims Commission instituted by the Agreement of 12 Decem-
                     ber 2000 between Ethiopia and Eritrea, to offer the possibility of compen-
                     sation to victims of breaches of international law.


                        55. Although the claims of individuals before such commissions must
                     be put forward by States, what matters most is the availability of a rem­
                     edial context to which such claims for reparations are assigned, and where
                     an effective means of redress can be obtained. It is only where reparations
                     for certain categories of victims, as in the Italian cases, are not covered by
                     inter-State compensation schemes, by other international mechanisms, or
                     by the legislation of the responsible State, and the victims concerned
                     have, so to say, fallen through the cracks of the system, that the courts of
                     the forum are, in my view, entitled to offer an alternative and “ultimate”
                     means of redress, and an effective remedy to the victims of grave breaches
                     of humanitarian law, to avoid a denial of justice. The “underlying con-
                     flict” to which reference was made in the Naples resolution of the Institut
                     de droit international should, in such exceptional circumstances, be
                     resolved in favour of the victims of grave breaches of international
                     humanitarian law.


                                              VI. Final Observations

                       56. The core issue in this dispute was not that in each and every case of
                     an alleged violation of human rights or humanitarian law, immunity
                     should be derogated from, or that there is, generally speaking, a
                     human rights or humanitarian law exception to jurisdictional immunity.
                     The core issue was whether, in those exceptional circumstances where
                     immunity may prevent the victims of international crimes from obtaining
                     an effective remedy or where no other means of redress is available, such
                     immunity should be granted or set aside by domestic courts. In other
                     words, where reparation has not been assigned to another contextual
                     remedy, should immunity be used as a screen to ward off the obligation
                     to make reparations to the victims before domestic courts ?


                     212




6 CIJ1031.indb 420                                                                                    22/11/13 12:25

                     308 	 jurisdictional immunities of the state (diss. op. yusuf)

                       57. I believe that, in such a case, by lifting the bar of immunity in the
                     very limited way suggested above (paras. 49‑54 supra), humanitarian law
                     would be better enforced and the human rights-based values of the inter-
                     national community as a whole would be better protected.

                        58. As the principal judicial organ of the United Nations, the Court
                     has an important role to play to provide guidance on rules of interna-
                     tional law and to clarify them, particularly where the law is uncertain or
                     unsettled. It had a unique opportunity to do so in this case. It could have
                     clarified the law in the sense in which it is already evolving of a limited
                     and workable exception to jurisdictional immunity in those circumstances
                     where the victims have no other means of redress. Such an exception
                     would bring immunity in line with the growing normative weight attached
                     by the international community to the protection of human rights and
                     humanitarian law, and the realization of the right to effective remedy for
                     victims of international crimes, without unjustifiably indenting the juris-
                     dictional immunity of States.

                        59. The assertion of jurisdiction by domestic courts in those excep-
                     tional circumstances where there is a failure to make reparations, and
                     where the responsible State has admitted to the commission of serious
                     violations of humanitarian law, without providing a contextual remedy
                     for the victims, does not, in my view, upset the harmonious relations
                     between States, but contributes to a better observance of international
                     human rights and humanitarian law.

                                                             (Signed) Abdulqawi A. Yusuf.




                     213




6 CIJ1031.indb 422                                                                                 22/11/13 12:25

